UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2249



NORTHFIELD INSURANCE COMPANY,

                                              Plaintiff - Appellee,

          versus


EVIAN HORIZONTAL PROPERTY REGIME; IMC RESORT
SERVICES, LLC,

                                          Defendants - Appellants,

          and


EVIAN CONDOMINIUM ASSOCIATION, INCORPORATED;
DONALD JAY PIER,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleson.   Patrick Michael Duffy, District
Judge. (CA-01-883-9-23)


Submitted:   May 7, 2003                   Decided:   July 14, 2003


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Edward E. Bullard, LAW OFFICES OF EDWARD E. BULLARD, Hilton Head,
South Carolina, for Appellants. William C. Helms, III, Wendy J.
Keefer, G. Troy Thames, BARNWELL, WHALEY, PATTERSON & HELMS,
L.L.C., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants   appeal   the   district   court’s   orders   entering

declaratory judgment for the insurer and denying the insureds’

motion for reconsideration.      We previously granted Appellants’

unopposed motion to proceed without oral argument. We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.     See Northfield Ins.

Co. v. Evian Horizontal Prop. Regime, No. CA-01-883-9-23 (D.S.C.

Aug. 28 & Sept. 23, 2002).




                                                               AFFIRMED




                                   2